Citation Nr: 1041191	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for coronary artery disease, 
including as secondary to jet fuel exposure. 

2. Entitlement to service connection for liver disease, including 
as secondary to jet fuel exposure. 

3. Entitlement to service connection for interstitial lung 
disease, including as secondary to jet fuel exposure, and/or 
asbestos exposure.  

4. Entitlement to service connection for sleep apnea.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1964. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA), Denver, Colorado, Regional Office (RO).  
The appeal was previously before the Board in July 2009, at which 
time the claims were remanded for further development.  

In March 2009, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with the 
claims folder.  


FINDINGS OF FACT

1. Coronary artery disease was initially clinically demonstrated 
years after service and has not been shown by competent clinical 
evidence of record to be etiologically related to the Veteran's 
active service, to include exposure to jet fuel.   

2. A liver disease was initially clinically demonstrated years 
after service and has not been shown by competent clinical 
evidence of record to be etiologically related to the Veteran's 
active service, to include exposure to jet fuel.  

3. A pulmonary/lung disorder, variously diagnosed as connective-
tissue disease-associated interstitial lung disease and 
follicular bronchiolitis , was initially clinically demonstrated 
years after service and has not been shown by competent clinical 
evidence of record to be etiologically related to the Veteran's 
active service, to include exposure to jet fuel and/or asbestos 
exposure.  

4. Sleep apnea was initially clinically demonstrated years after 
service and has not been shown by competent clinical evidence of 
record to be etiologically related to the Veteran's active 
service, to include exposure to jet fuel.  


CONCLUSIONS OF LAW

1. Coronary artery disease was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

2. A liver disease was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

3. A pulmonary/lung disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so incurred 
or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

4. Sleep apnea was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letters in March 2004 and March 2005 
that fully addressed all notice elements and was sent prior to 
the initial May 2005 RO decision in this matter.  These letters 
provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  

In the instant case, the Veteran was not informed of how VA 
determines disability ratings and effective dates until after the 
initial adjudication of the claims.  However, as the instant 
decision denies service connection, no disability rating or 
effective date will be assigned.  Accordingly, any absence of 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claim are of record, including testimony provided 
at a March 2009 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion 
The Veteran is claiming service connection for coronary artery 
disease, status post stent placement, liver disease (diagnosed as 
primary biliary cirrhosis), lung disease (also diagnosed as 
follicular bronchiolitis and connective tissue disease-associated 
interstitial lung disease), and sleep apnea.  He contends that 
these disorders, with the exception of sleep apnea, are due to 
inhalation of jet fuel during active service.  Additionally, he 
asserts that his interstitial lung disease was caused by exposure 
to asbestos while working as an aircraft electrician in-service.  

Service Connection - In General

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to 
have been incurred or aggravated in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim. See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent. See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Asbestos Exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims. See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos- Related Diseases 
(May 11, 1988).  The information and instructions contained in 
the DVB Circular since have been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  
Also, an opinion by VA's General Counsel (GC) discussed the 
proper way of developing asbestos claims. See VAOPGCPREC 4-00 
(Apr. 13, 2000).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between first 
exposure and development of disease. M21-1, part VI, para. 
7.21(b)(1) and (2).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  The most 
common disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract. See M21-1, 
part VI, para. 7.21(a)(1).

The guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease.  Rating specialists must develop 
any evidence of asbestos exposure before, during, and after 
service.  A determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed disease, 
keeping in mind the latency period and exposure information. M21-
1, part VI, para. 7.21(d)(1).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for coronary artery disease (to 
include as secondary to jet fuel exposure), a liver disorder (to 
include as secondary to jet fuel exposure), a pulmonary/lung 
disorder (to include as secondary to jet fuel and/or asbestos 
exposure), and sleep apnea; thus, these claims must be denied. 38 
C.F.R. § 3.102.

Service treatment records make no mention of heart, liver, 
pulmonary, lung, or sleep apnea problems.  Nor has the Veteran 
contended that any of these conditions were present during 
service.  See, generally, March 2009 Hearing Transcript.  A 
December 1963 separation examination report shows normal clinical 
evaluations of the lungs, chest, and heart; contemporaneous 
notations indicate a normal EKG and normal chest X-ray.  On his 
Report of Medical History prior to separation, the Veteran denied 
having shortness of breath, palpitation or pounding heart, pain 
or pressure in chest, high/low blood pressure, and/or stomach, 
liver, or intestinal problems. 

These records provide evidence against a finding that the 
Veteran's heart, liver, pulmonary/lung, or sleep apnea problems 
had their onset during his active service, and the claims are 
denied under this theory.  

The first clinical evidence of record post service is a private 
treatment report from Dr. Klanbest in November 2000, which shows 
a diagnosis of biliary cirrhosis; a private sleep study from 
1996, which shows a diagnosis of obstructive sleep apnea; private 
treatment reports from March 2002, which show a diagnosis of 
follicular bronchiolitis, with associated interstitial lung 
disease secondary to primary biliary cirrhosis; and a private 
treatment report from 2002, which shows a diagnosis of coronary 
artery disease.  

Based on the above, there is no evidence that the Veteran had 
problems with his heart, liver, lungs, or sleep apnea until many 
years after separation from active service.  Indeed, with the 
exception of sleep apnea, which was diagnosed in the 1990's, the 
Veteran testified that his heart, lung, and liver problems began 
in approximately 2000, nearly 40 years after separation from 
service.  See Hearing Transcript, pp. 20-21.  This lengthy gap 
between service and the first documented evidence of heart, lung, 
liver and sleep apnea problems provides highly probative evidence 
against his claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board has also considered the Veteran's statements that he 
was exposed to jet fuel and asbestos during service.  However, 
there is no evidence of record linking exposure to these 
substances to the Veteran's his heart, lung, liver, or sleep 
apnea problems.  

As to his reported exposure to asbestos, there is no specific 
statutory guidance with regard to asbestos related claims, nor 
has the Secretary promulgated any regulations in regard to such 
claims.  However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos- Related Diseases (May 
11, 1988) provides guidelines for considering compensation claims 
based on exposure to asbestos.  The information and instructions 
from the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 
2005, M21-1, Part VI was rescinded and replaced with a new 
manual, M21-1MR, which contains the same asbestos- related 
information as M21-1, Part VI.  The Court of Veterans Appeals 
(now the Court of Appeals for Veterans Claims and hereinafter the 
Veterans Court) has held that VA must analyze an appellant's 
claim to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative protocols 
under the DVB Circular guidelines. See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).

Sleep apnea, coronary artery disease, primary biliary cirrhosis, 
idiopathic follicular bronchiolitis are not mentioned as diseases 
attributable to asbestos exposure.  There is simply no basis for 
finding that, even if the Veteran was exposed to asbestos, such 
exposure had anything to do with his claimed disabilities.   

With respect to lung/pulmonary conditions other than follicular 
bronchiolitis, it is noted that the Veteran has never been 
diagnosed with asbestosis.  In this regard, the Board 
acknowledges that a March 2002 private treatment record showed a 
diagnosis of "connective tissue disease-associated interstitial 
lung disease."  However, the etiology of this lung condition has 
been expressly attributed to his non-service connected primary 
biliary cirrhosis, as a secondary condition.  See National Jewish 
Medical Center Clinic Summary, March 2002 (diagnosing follicular 
bronchiolitis representing connective tissue disease associated 
with interstitial lung disease secondary to primary biliary 
cirrhosis).   There record contains no medical evidence to the 
contrary.  

In fact, upon VA examination in September 2009, the examiner 
indicated that none of the claimed disabilities (i.e., heart, 
lung, and liver) were related to service, as his exposure to 
asbestos was "most likely minimal compared to others" and 
because he showed no radiological signs of asbestosis.  He also 
noted that he was unaware of any information that would allow for 
service connection based on exposure to solvents and jet fuel.  

With respect to sleep apnea, in an April 2010 addendum, the 
examiner opined that the Veteran's sleep apnea was not related to 
service or any incident therein.  He additionally noted that 
sleep apnea was not a regularly know complication of any toxic 
exposures.  

To the extent that the Veteran claims that exposure to asbestos 
and jet fuel caused any of his claimed disabilities, and given 
that he has not demonstrated medical knowledge beyond that of a 
layperson, the Board must determine if the question of whether 
the Veteran's disabilities were caused by exposure to these 
substances is the type of question to which a layperson is 
competent to provide a probative opinion. See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Several cases 
provide guidance to the Board in making this determination.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held as follows:

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example stating that 
a layperson would be competent to identify a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical question such as a form of cancer. Id. at 
footnote 4.  This indicates to the Board that the complexity of 
the question at issue is a factor to be considered when 
determining if a layperson's opinion is competent evidence.

The Veterans Court has held that varicose veins that have become 
visibly tortuous or dilated are observable by lay people and 
because varicose veins may be diagnosed by these unique and 
readily identifiable features, the determination that the 
layperson has varicose veins is not one restricted to medical 
experts. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This 
case echoed the Veterans Court's explanation as to the foundation 
necessary to support lay testimony in Layno v. Brown, 6 Vet. App. 
465 (1994). In Layno, the Court explained that "lay testimony is 
competent only so long as it remains centered upon matters within 
the knowledge and personal observations of the witness." Id. at 
470.

Common to these cases is that a layperson is competent to provide 
evidence that is based upon that person's observations and 
personal knowledge.  It requires no specialized knowledge to 
observe a broken bone or tortuous and dilated veins, to describe 
personally observed symptoms, or to hear and repeat the words of 
a medical professional relating a diagnosis.

Here, the relationship between the claimed exposure to jet fuel 
and asbestos and his lung, heart, liver, and sleep apnea problems 
is not one that is directly observable or within one's personal 
knowledge.  Nor is it a simple question.  For these reasons, the 
Board finds that lay opinion evidence in this regard is not 
competent evidence.  Indeed, the Board affords greater probative 
value to the competent medical opinion provided by the September 
2009 VA examiner, (and the addendum), who, after thoroughly 
reviewing the claims file and physical examination of the 
Veteran, concluded that his claimed disabilities were not related 
to service.  

Finally, it is noted that the record includes various internet 
articles that the Veteran has submitted in support of his claim.  
The submissions are very general in nature and do not address the 
specific facts of the Veteran's claims before the Board.  As this 
generic medical journal or treatise evidence does not 
specifically state an opinion as to the relationship between the 
Veteran's current lung, heart, liver, and sleep apnea problems 
and in-service exposure to jet fuel and/or asbestos, it is 
insufficient to establish the element of medical nexus evidence. 
See Sacks v. West, 11 Vet. App. 314 (1998).

In summary, the evidence is against a finding that the Veteran's 
heart, lung, liver and sleep apnea problems had onset during 
service, or that they were otherwise manifest to a degree of 10 
percent within one year from date of termination of service.  The 
Veteran's service treatment records are silent as to complaints, 
treatment, or diagnoses relating to heart, liver, lung or sleep 
apnea problems.  Moreover, by the Veteran's own admission, these 
conditions did not manifest until many years after his separation 
from service.  There is no competent evidence of record that 
these disabilities are related to his active service, including 
as due to any exposure to jet fuel, or asbestos.  Again, the 
April 2010 VA examiner reached the opposite conclusion, finding 
that none of the conditions were related to service.  With 
respect to the Veteran's lung condition, private examiners have 
opined that his follicular bronchiolitis representing connective 
tissue disease associated with interstitial lung disease is 
secondary to his liver condition (which is not a service-
connected disability).  Thus, there is no other medical evidence 
of record to suggest that his lung condition is related to 
asbestos exposure and/or fuel exposure, or is otherwise related 
to service.  

Moreover, because the Veteran had no service in the Republic of 
Vietnam, but only in the waters outside the borders of the 
Republic of Vietnam, service connection cannot be presumed as due 
to exposure to an herbicide agent during service.  There is no 
evidence that the Veteran was otherwise exposed to an herbicide 
agent during service.  Hence, the appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).



ORDER

Entitlement to service connection for coronary artery disease, 
including as secondary to jet fuel exposure, is denied. 

Entitlement to service connection for liver disease, including as 
secondary to jet fuel exposure, is denied. 

Entitlement to service connection for interstitial lung disease, 
including as secondary to jet fuel exposure, and/or asbestos 
exposure, is denied. 

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


